Citation Nr: 1211059	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-50 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chloracne.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to December 1969 (to include service in the Republic of Vietnam from May 21, 1968 to May 16, 1969).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  The Veteran subsequently submitted additional evidence (in October 2011) and then a waiver of RO initial consideration (in January 2012).    

At the August 2011 Travel Board hearing the Veteran raised non-specific claims of service connection that have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over any such matters, and they are referred to the AOJ for clarification and any appropriate action.  [A May 2011 rating decision denied the Veteran service connection for ischemic heart disease; he has not filed a notice of disagreement with that decision.]


FINDING OF FACT

Chloracne was not manifested during service or within one year following the Veteran's last presumed exposure to an herbicide agent in service; it is not shown that he has had chloracne at any time since his separation from active service.  


CONCLUSION OF LAW

Service connection for chloracne is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An August 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran was evaluated by VA for the specific purpose of determining whether or not he has chloracne; that evaluation is adequate for rating purposes.  His service treatment records (STRs) are associated with the claims file, and pertinent postservice treatment records have been secured.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  
B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.    Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a veteran who was exposed to herbicides in Vietnam had chloracne or another acneform disorder consistent with chloracne manifest to a degree of disability of 10 percent or more within one year following the last date of exposure to the herbicides, such disease shall be considered to have been incurred in or aggravated by service.  See 38 U.S.C.A. § 1116(a)(2)(C); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The United States Court of Appeals for the Federal Circuit has held that when a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that such was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's DD Form-214 reflects that he received the Combat Infantryman Badge (CIB).  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to the skin. 

Private outpatient treatment records from 1990 to 2007 show that the Veteran was treated for solar keratoses, warts, rosacea, seborrheic dermatitis, clinically benign skin neoplasms, acne, and dysplastic nevus. 

In February 2011 the Veteran presented at VA with a complaint that he believed he had chloracne; he requested examination to determine whether he had such skin disease.  He was first evaluated by a medical student who examined him and took a medical history; thereafter he was t evaluated by a dermatologist who examined/evaluated him, noted a sebaceous gland on his forehead, and provided the assessment that the Veteran was not found to have any lesion consistent with chloracne (but had a normal variant oily skin).  It was noted that the Veteran was provided assurance.  

At the August 2011 Travel Board hearing the Veteran testified that he had various skin problems which he attributed to Agent Orange exposure in Vietnam.  In essence, he expressed reservations that a VA examiner would be forthright about a diagnosis of chloracne.  He was advised that he could submit private evidence of such diagnosis.

A September 2011 statement from a private provider notes that the Veteran was seen on one occasion in July 2011 for a dermatologic assessment, that the Veteran received diagnoses of acne and rosacea prior to 2005, and that he was continuing treatment for related symptoms.  The statement did not include any comment regarding the etiology of the other skin diagnoses.

At the outset the Board notes that the claim of service connection for chloracne does not involve a disability claimed to have been incurred in combat.  Therefore, while the Veteran is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b), those provisions have no application in the matter at hand.    

It is not in dispute that the Veteran served in Vietnam; he is entitled to a presumption that he was exposed to herbicides therein.  In light of the presumptive provisions specific to chloracne, outlined above, it must be determined whether such disease was manifested in service (so as to warrant direct service connection) or in the first year following the Veteran's departure from Vietnam (so as to warrant presumptive service connection under 38 U.S.C.A. § 1116).

The Veteran's STRs do not show that chloracne (or any acneform disorder consistent with chloracne) was manifested in service (they do not document any skin complaints).  Furthermore, there is no evidence that chloracne (or acneform disorder consistent with chloracne) was manifested within one year following his last presumed exposure to herbicides (i.e., one year from May 16, 1969).  Consequently, service connection for chloracne on the basis that it became manifest in service, or on a presumptive basis under 38 U.S.C.A. § 1116, is not warranted.
Under Combee (supra), the Veteran may still establish direct service connection for chloracne by affirmative evidence showing that he has such disability and that it is related to his service, including as due to herbicide (Agent Orange) exposure therein.

The threshold matter that must be addressed under a Combee analysis (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought (chloracne).  In the absence of proof of such disability there is no valid claim for service connection under any theory of entitlement.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

The Veteran's private outpatient dermatology records document his treatment for various skin disorders over the years; however, chloracne or an acneform disorder consistent with chloracne was never diagnosed (or suspected).  Based on his own research, he suspected that he chloracne and in February 2011 he sought, and was afforded a VA dermatological evaluation for the express purpose of determining whether he in fact (as he believed) has chloracne.  After a complete skin examination (first by a medical student, then by a dermatologist-whose opinion the Board finds no reason to question)  the assessment was that there was no evidence of chloracne or lesions consistent with chloracne.  The Board notes the Veteran's submission of a statement by a private provider who reports one visit in July 2011 for a dermatologic assessment; significantly that provider does not indicate or suggest that the Veteran has chloracne or pathology consistent with chloracne (the diagnosed entities noted were acne and rosacea) or relate any other skin disability diagnosed to the Veteran's service.   

The medical evidence of record does not show that the Veteran has (or at any time has had) chloracne (or any acneform disorder consistent with chloracne).  He is competent to report visible and physical symptoms (such as outbreaks) of skin disabilities such as acne, because they are capable of his lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, whether such symptoms represent chloracne (or an acneform disorder consistent with chloracne) is a medical question that is inherently medical in nature (medical training is needed to recognize skin pathology as a lesion characteristic of chloracne.  .  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Accordingly, the Veteran's belief that his skin disability is in fact chloracne is not competent evidence he has such disease.  
 
In summary, there is no competent evidence that the Veteran has or ever had chloracne or an acneform disorder consistent with chloracne.  Consequently, the threshold requirement necessary to substantiate his claim of service connection for chloracne is not met.  Without competent evidence of chloracne there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  

The preponderance of the evidence is against this claim.  Therefore the benefit-of-the-doubt doctrine does not apply; the appeal in the matter must be denied.    


ORDER

Service connection for chloracne is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


